Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/26/19, 01/27/20, 04/30/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Status
3.	Claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 10-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
6.	Regarding claim 10, the amended limitation of “as one of the feedback device and at least one sensor is displaced in response to an adjustment of the blade pitch angle of the blades” fails to comply with written description requirement. The specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention Appropriate correction is needed.
7.	Claims 11-17 and 20 are also rejected as they further limit claim 10.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-9, 18-19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,365,691 (“Tomescu”). Although the claims at issue are not identical, they are not patentably distinct from each other because:
10.	Claim 10 of the present application is mapped with US Patent No. 11,365,691 as follow:
	A blade angle feedback system for  a bladed rotor of an aircraft engine, the bladed rotor rotatable about an axis and having blades rotatable about respective spanwise axes to adjust a blade angle thereof [Claim 1, lines 1-3], the blade angle feedback system comprising: a feedback device comprising a core and at least one position marker affixed to the core and extending along a direction angled relative to the axis of the bladed core [Claim 1, lines 4-8, the words “core” and “body” are interchanged, see Column 8, lines 5-10], the core made of a first material having a first magnetic permeability and the at least one position marker comprising a second material having a second magnetic permeability greater than the first magnetic permeability [Claim 1, lines 4-8]; at least one sensor configured for producing at least one sensor signal upon detecting a relative movement between the at least one position least one sensor signal indicative of the blade angle of the bIades [Claim 1, lines 14-16]; and a control unit communicatively coupled to the at least one sensor and configured to generate a feedback signal indicative of the blade angle in response to the at least one sensor signal received from the at least one sensor [Claim 1, lines 17-19].
11.	Claims 11-17 and 20 are also rejected as they further limit claim 10.

12.	Claim 18 of the present application is mapped with US Patent No. 11,365,691 as follow:
	A method for providing feedback for an aircraft-bladed rotor, the rotor rotatable about a longitudinal axis and having blades with adjustable blade pitch angle [Claim 1, lines 1-3], the method comprising: receiving at least one sensor signal from at least one sensor positioned adjacent a feedback device coupled to rotate with the rotor and to move along the longitudinal axis with adjustment of the blade pitch angle, the feedback device comprising a core and at least one position marker affixed to the core and extending along a direction angled relative to the longitudinal axis, the core made of a first material having a first magnetic permeability and the at least one position marker comprising a second material having a second magnetic permeability greater than the first magnetic permeability  [Claim 1, lines 4-10, the words “core” and “body” are interchanged, see Column 8, lines 5-10], the at least one sensor signal produced by the at least one sensor in response to detecting passage of the at least one position marker as the at least one feedback rotates about the longitudinal axis [Claim 1, lines 14-16]; and processing the at least one sensor signal to generate a feedback signal indicative of the blade pitch angle of the rotor  [Claim 1, lines 17-19].
13.	Claims 10-17, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. U.S. Patent No. 11,365,691 (“Tomescu”) in view of claims 1, 5 of USPGPub US 2021/0156316 (“Tomescu316”).
14.	Claim 10 of the present application is mapped with Tomescu and Tomescu316 is as follow:
	An aircraft-bladed rotor system [Tomescu, Claim 1, lines 1-3], comprising: a rotor rotatable by a shaft about axis, the rotor having blades with adjustable blade pitch angle [Tomescu Claim 1, lines 1-3; Tomescu316 Claim 1, lines 1-4, Claim 5]; a feedback device comprising a core and at least one position marker affixed to the core and extending along a direction angled relative to the axis, the core made of a first material having a first magnetic permeability and the at least one position marker comprising a second material having a second magnetic permeability greater than the first magnetic permeability [Claim 1, lines 4-8, the words “core” and “body” are interchanged, see Column 8, lines 5-10]; and at least one sensor device configured for producing at least one sensor signal upon detecting a relative movement between and the at least one sensor, as one of the feedback device and the at least one sensor is displaced in response to an adjustment of the blade pitch angle of the blades [Tomescu Claim 1, lines 14-16; Tomescu316 Claim 5].
15.	Claims 11-17 and 20 are also rejected as they further limit claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 1, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kudrna et al. (US 2018/0304991). (“Kudrna”).
18.	Regarding claim 1, Kudrna teaches A blade angle feedback system for  a bladed rotor of an aircraft engine, the bladed rotor rotatable about an axis and having blades rotatable about respective spanwise axes to adjust a blade angle thereof [Figures 1-4, a blade angle feedback system is shown], the blade angle feedback system comprising: a feedback device comprising a core and at least one position marker affixed to the core and extending along a direction angled relative to the axis of the bladed core [Figures 1-4, a feedback device 36 comprising a core 38, 46 and a position marker 44 is shown], the core made of a first material having a first magnetic permeability and the at least one position marker comprising a second material having a second magnetic permeability greater than the first magnetic permeability [Figures 1-4, the second material has a greater magnetic permeability, see metallic material 44, P(0066)]; at least one sensor configured for producing at least one sensor signal (upon detecting a relative movement between the at least one position least one sensor signal indicative of the blade angle of the bIades) [Figure 1, sensor 40 produces a sensor signal]; and a control unit communicatively coupled to the at least one sensor and configured to generate a feedback signal indicative of the blade angle in response to the at least one sensor signal received from the at least one sensor [Figures 1-4, unit 42 acts as a controller].
Kudrna does not explicitly teach at least one sensor configured for producing at least one sensor signal upon detecting a relative movement between the at least one position least one sensor signal indicative of the blade angle of the bIades.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to conclude based on Kudrna’s arrangement shown in Figures 1-4 that the sensor would produce a signal upon detecting a relative movement since the structural arrangement is present. Structural arrangement would be capable of carrying out the sensor function.

19.	Regarding claim 10, Kudrna teaches An aircraft-bladed rotor system [Figures 1-4, an aircraft-bladed rotor system is shown], comprising: a rotor rotatable by a shaft about axis, the rotor having blades with adjustable blade pitch angle [Figures 1-4, a rotor 12 rotatable by a shaft 26 is shown]; a feedback device comprising a core and at least one position marker affixed to the core and extending along a direction angled relative to the axis, the core made of a first material having a first magnetic permeability and the at least one position marker comprising a second material having a second magnetic permeability greater than the first magnetic permeability [Figures 1-4, a feedback device 36 comprising a core 38, 46 and a position marker 44 is shown; Figures 1-4, the second material has a greater magnetic permeability, see metallic material 44, P(0066)]; and at least one sensor device configured for producing at least one sensor signal (upon detecting a relative movement between and the at least one sensor), as one of the feedback device and the at least one sensor is displaced in response to an adjustment of the blade pitch angle of the blades [Figure 1, sensor 40 produces a sensor signal].
Kudrna does not explicitly teach at least one sensor device configured for producing at least one sensor signal upon detecting a relative movement between and the at least one sensor.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to conclude based on Kudrna’s arrangement shown in Figures 1-4 that the sensor would produce a signal upon detecting a relative movement since the structural arrangement is present. Structural arrangement would be capable of carrying out the sensor function.

20.		Regarding claim 18, Kudrna teaches 	A method for providing feedback for an aircraft-bladed rotor, the rotor rotatable about a longitudinal axis and having blades with adjustable blade pitch angle [Figures 1-4, a method for providing feedback for an aircraft-bladed rotor is taught], the method comprising: receiving at least one sensor signal from at least one sensor positioned adjacent a feedback device coupled to rotate with the rotor and to move along the longitudinal axis with adjustment of the blade pitch angle, the feedback device comprising a core and at least one position marker affixed to the core and extending along a direction angled relative to the longitudinal axis, the core made of a first material having a first magnetic permeability and the at least one position marker comprising a second material having a second magnetic permeability greater than the first magnetic permeability  [Figures 1-4, at least one sensor signal is received from the sensor 40 adjacent to a feedback device 36, the feedback device 36 comprising a core 38, 46 and a position marker 44 is shown; Figures 1-4, the second material has a greater magnetic permeability, see metallic material 44, P(0066)], the at least one sensor signal produced by the at least one sensor (in response to detecting passage of the at least one position marker as the at least one feedback rotates about the longitudinal axis) [Figure 1, sensor 40 produces a sensor signal]; and processing the at least one sensor signal to generate a feedback signal indicative of the blade pitch angle of the rotor  [Figures 1-4, unit 42 acts as a processor processing the sensor signal to generate a feedback signal].
Kudrna does not explicitly teach the at least one sensor signal produced by the at least one sensor in response to detecting passage of the at least one position marker as the at least one feedback rotates about the longitudinal axis.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to conclude based on Kudrna’s arrangement shown in Figures 1-4 that the sensor to detect passage of at least one position marker since the structural arrangement is present. Structural arrangement would be capable of carrying out the sensor function.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Fuja, Jr. et al. US 10,850,831- see Figures 1-6, Abstract, an engine arrangement is shown comprising blade, controller, position sensor in a propeller pitch control system for aircraft engines.
	Lauria et al. US 11,161,597- see Figures 1-8, Abstract, a turbine engine arrangement is shown, blades, rotating mechanism, sensor is shown for locating propeller blade angular position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868